department of the treasury internal_revenue_service washington d c date tl-n-681-98 uil number release date memorandum for from chief branch employee_benefits exempt_organizations subject payments to employees for_the_use_of legend x issue this is in response to your e mail of concerning the proper treatment of payments an employer makes to its employees for use of the employees in addition to your e mail you provided copies of materials from x which we have enclosed this response will discuss and then whether the arrangement by x is an accountable_plan conclusion we cannot conclude that the same result will apply in every case however this memo suggests an analysis to follow in cases the issue is whether the are wages for federal employment_tax purposes if the are paid pursuant to an accountable_plan the payments are not wages for employment_tax purposes thus the issue that must be resolved in these cases is whether the arrangement is an accountable_plan x we understand that x is an entity that x maintains based upon the information we have reviewed it is not clear whether x offers as stated above whether are wages subject_to employment_taxes depends upon whether they are paid pursuant to an accountable_plan we cannot opine on whether however we note that certain comments included in x’s and are not correct facts your request is not case specific we understand that in a typical arrangement the employer will pay an employee a small hourly wage such as dollar_figure and treat that amount as wages subject_to employment_taxes the employer will also pay the employee an additional_amount per hour such as dollar_figure to the employee’s the amount treated as wages will be reported to the employee on form_w-2 and the if reported will be reported on form_1099 we have assumed for purposes of this response that the workers are employees law analysis the three employment_taxes are the federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa_tax and income_tax_withholding the discussion herein is limited to whether for employment_tax purposes the employer is properly treating amounts paid under the arrangement this memorandum does not discuss how an employee should report payments not paid under an accountable_plan that the employer does not treat as wages 1in certain cases worker classification may be an issue to determine whether a worker is an employee or an independent_contractor the common_law test must be applied see irs publication independent_contractor or employee if the analysis concludes that the workers are independent contractors issues arise concerning the effect of converting workers to independent contractors and exam should contact the national_office 2when an employer fails to characterize properly amounts paid to an employee as wages issues arise concerning how the employee should report such payments and claim any related deductions sec_62 as stated the issue is whether the payments are wages for employment_tax purposes in general wages are defined for fica futa and income_tax_withholding purposes as all remuneration for employment unless otherwise excluded sec_3121 sec_3306 and sec_3401 there is no statutory exception from wages for amounts paid_by employers to employees for employee business_expenses however sec_1_62-2 provides that amounts an employer pays to an employee for employee business_expenses under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of employment_taxes sec_31_3121_a_-3 sec_31_3306_b_-2 and sec_31_3401_a_-4 of the employment_tax regulations and sec_1_6041-3 of the income_tax regulations whether amounts are paid under an accountable_plan is governed by sec_62 which includes the provisions on employee reimbursement or other expense allowance arrangements sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his or her performance of services as an employee under a reimbursement or other expenses allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 of the regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 the three requirements if an arrangement meets the three requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1 c i the regulations further provide that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee's gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 sec_31_3121_a_-3 sec_31 b - b and a -4 b an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances including per_diem allowances allowances for meals and incidental expense and mileage allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 through sec_196 subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses described in paragraphs d or d sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time as for the third requirement that amounts in excess of expenses must be returned to the payor the general_rule of sec_1_62-2 provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated sec_1_62-2 provides that if a payor's reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 sec_62 of the code was enacted by the family support act of publaw_100_485 through enactment of sec_67 of the code by sec_132 of the tax_reform_act_of_1986 act publaw_99_514 c b vol the congress sharpened the distinction between the tax treatment of unreimbursed and reimbursed employee business_expenses among other changes unreimbursed employee business_expenses plus other miscellaneous_itemized_deductions generally were made subject_to a two-percent floor at the same time the congress decided to retain the above-the-line deduction treatment for reimbursements received by an employee pursuant to a reimbursement arrangement this rationale for allowing the employee an above-the-line deduction to offset true reimbursement amounts does not apply in the case of nonaccountable plans under these plans the amount received by the employee from the employer is not determined by the actual amount of expenses_incurred by the employee during the year and the regulation sections all payments made under the arrangement will be treated as made under a nonaccountable_plan revrul_68_624 employers typically rely on revrul_68_624 1968_2_cb_424 as authority for designating a portion of an employee’s compensation as a rental payment and excluding that amount from wages the question raised in revrul_68_624 is what percentage of the total amount_paid by a corporation for_the_use_of a truck and the services of a driver is allocable as wages of the driver for fica purposes the facts specify that the corporation hires a truck and driver to haul stone from its quarry to its river loading dock at a fixed amount per load and allocates one-third of the amount_paid the employee as wages and two-thirds as payment for_the_use_of the truck the ruling holds that an allocation of the amount_paid to an individual when the payment is for both personal services and the use of equipment must be governed by the facts in each case if the contract of employment does not specify a reasonable division of the total amount_paid between wages and equipment a proper allocation may be arrived at by reference to the prevailing wage scale in a particular locality for similar services in operating the same class of equipment or the fair rental value of similar equipment although revrul_68_624 has not been obsoleted we believe it should not be relied upon to exclude payments for from wages the analysis in rev_rul is incomplete under current law because it does not consider whether the are paid under an accountable_plan under current law the can be excluded from wages only if they are paid under an accountable_plan an employment contract that merely allocates compensation between wages and will not satisfy the requirements of sec_62 to exclude employee reimbursements or other expense allowance payments from wages an employer must establish an accountable_plan case law the service has not issued any private letter rulings or technical_advice memoranda that address whether payments are wages in addition to our knowledge no case has considered the issue however two recent cases trans-box systems v united_states no c-97-2768 the u s dist lexis n d cal date appeal pending 9th cir and welch v commissioner t c memo are helpful in analyzing the issue trans-box a courier service paid its courier drivers who used their own cars to make deliveries dollar_figure per hour trans-box treated of the dollar_figure as wages subject_to employment_taxes and treated the remaining as either lease payments or vehicle expenses the government assessed employment_taxes on the entire dollar_figure in opposing the government’s motion for summary_judgment trans-box’s primary position was that the automobile lease payments or vehicle expenses were paid under an accountable_plan and were exempt from employment_taxes trans-box asserted that it had substantially complied with the accountable_plan requirements in sec_62 citing 81_tc_709 trans-box raised two alternative arguments first it argued the drivers were independent contractors rather than employees for purposes of the automobile lease payments and thus not subject_to sec_62 second trans-box argued that it was entitled to relief under sec_530 of the revenue act of the government argued that trans-box had treated the drivers as employees for all purposes and the arrangement trans-box established was not an accountable_plan because the drivers were not required to substantiate their expenses or return any amounts received that exceeded their expenses the court concluded that trans-box failed to created a triable issue of fact regarding whether the drivers were at least for some purposes independent contractors the court noted that the facts in the record point to the conclusion that trans-box had treated the owner-operators as employees for all purposes it had paid the drivers hourly wages reported those on form_w-2 and not filed any forms for the automobile payments the court pointed out that trans-box's primary argument was that the drivers were employees for all purposes and that it substantially complied with the requirements of sec_62 while acknowledging that trans-box was free to argue alternative or conflicting legal arguments the court stated serious questions about the veracity of its allegations are raised because trans-box’s alternative argument relies upon conflicting versions of the material facts at issue trans-box systems v united_states u s dist lexis thus the court granted the government's motion for summary_judgment on the plaintiff's claims and summary_judgment on the government's counterclaim for recovery_of unpaid employment_taxes the court did not address the sec_530 argument 4although not asserted by the government trans-box also did not satisfy the business connection requirement sec_1_62-2 provides that the business connection is not satisfied if a payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses although the court’s decision rests on trans-box’s failure to create a triable issue of fact on worker classification the decision is significant because the court refused to apply a substantial compliance rule to sec_62 or to allow trans- box to argue different versions of the facts in welch v commissioner t c memo the tax_court held that mr welch’s equipment_leasing activities in were not passive activities mr welch a carpenter was hired by movie production companies as a construction coordinator mr welch and the production company would enter into a deal memorandum setting forth the terms of his employment including the rate that he would be paid and the rate at which he rented his equipment to the company typically an inventory of his tools and equipment would be attached to the deal memo the production company would report mr welch’s wages on a form_w-2 and the tool rentals on a form_1099 as construction coordinator he constructed movie sets hired employees arranged for the purchase of materials and furnished all the required tools he was required to purchase maintain transport and repair the tools as needed the facts also specify that in mr welch rented tools to a third party for dollar_figure for a project for which he was not the construction coordinator the court analyzed whether mr welch’s rental_activity was a rental_activity for purposes of sec_469 and concluded it was not because he provided equipment to production companies for an average period of days or less and he performed significant_personal_services in connection with making the property available for use by customers the court noted that he acquired maintained transported and repaired the tools and equipment the court concluded that mr welch provided extraordinary_personal_services and the rental of the tools and equipment by the production companies was incidental to receipt of mr welch’s services as a construction coordinator the court further held that mr welch materially participated in his business as a construction coordinator and therefore was not subject_to the loss limitations imposed by sec_469 although the tax_court was not required to decide whether the rental arrangement was an accountable_plan within the meaning of sec_62 or whether mr welch was an employee or independent_contractor the facts illustrate an arrangement for the rental of equipment that was an arms length transaction memorialized in a writing perhaps the most significant fact is that mr welch actually rented his tools to a third party that did not also employ him as the construction coordinator thus at least in that instance his rental_activity was separate from the services he performed as an employee case development hazards and other considerations it is our view that the best approach to address the issue is to go forward with a well developed case accordingly we make the following suggestions for case development analyzing whether a arrangement is an accountable_plan requires factual development including an understanding of the details of the arrangement it may not be assumed that every is a disguised payment of wages or that an employer cannot establish a arrangement that satisfies the accountable_plan requirements an important fact to ascertain is when did the employer begin compensating its employees in part with a did the employer pay prior to the enactment of the tax_reform_act_of_1986 or the family support act of it is also important to ask the employer why it decided to pay a and whether the employer had motivations other than reducing its employment_taxes it is also important to find out whether the arrangement is written there may be a lease or the arrangement may be described in an employee handbook any writing should be evaluated to determine whether it reflects an arms length transaction and whether it specifies the employer's basis for allocating amounts between wages and rentals employers will likely maintain that the reflects the fair_market_value of the thus it is important to ask how the employer determined that amount if there is a lease factors to develop include whether the lease has a specific term and what happens if the employee terminates employment before the end of the lease_term even when there is a writing it remains important to interview workers and find out their understanding of the arrangement and whether the specified terms of the arrangement are actually followed for example the written arrangement or the employer may specify that employees must agree to let other employees use their however if another employee never actually uses the the requirement is meaningless if the arrangement is unwritten that is an important fact other factors to consider include whether employees must supply are the left at the work site are the maintained and insured and if so who bears those costs how the arrangement fits within the decisions in welch and trans-box should also be considered x we have reviewed the the most important fact to know is that irs has not ruled on the validity of arrangement and is incorrect we also have not ruled that an employer may reduce liability for employment_taxes by recharacterizing wages as in addition the private_letter_ruling program does not allow the irs to rule on whether commercial products marketed and sold to the public comply with the provisions of the internal_revenue_code if a taxpayer purchased x’s services and submitted a request for a private_letter_ruling on whether it had established an accountable_plan we might be able to issue a ruling provided all other requirements of revproc_99_1 were met finally if a taxpayer that is merely a factor to consider in determining whether the taxpayer’s arrangement is valid does not necessarily mean that the arrangement is accountable if you have questions please call me at jerry e holme sec_5 specify that rental income is not subject_to seca_tax and that is incorrect sec_1402 excludes rentals from real_estate from the definition of net_earnings_from_self-employment the statute however does not exclude other rental income see stevenson v commissioner t c memo
